Gray, C. J.
The only easement which the plaintiff acquired under the indentures upon which the rights of the parties de*570pend was of an open dock and common passageway for ships, boats and other waterborne craft. All the covenants, including that against erecting fixtures or buildings of any kind within the bounds of the dock, were incidental to the grant of this easement. The laying out of a street and filling up of the dock by the city, under authority conferred by statute, made the enjoyment of this easement impossible, and thereby extinguished it. Hancock v. Wentworth, 5 Met. 446. Canny v. Andrews, ante, 155. Mussey v. Union Wharf, 41 Maine, 34. 3 Toullier Droit Civil (5th ed.) 522. The plaintiff’s remedy for the destruction of this easement was by application for damages against the city under the St. of 1867, a. 324. Judgment for the defendant.